                                        Case 4:17-cv-00755-CW Document 184 Filed 02/08/21 Page 1 of 13




                                   1

                                   2

                                   3

                                   4                     IN THE UNITED STATES DISTRICT COURT

                                   5                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                                                                Case No. 17-cv-00755 CW
                                   7    JUAN QUINTANILLA VASQUEZ, et
                                        al.,
                                   8                                            [PROPOSED]   ORDER GRANTING
                                                   Plaintiffs,                  MOTION FOR   FINAL APPROVAL OF
                                   9                                            SETTLEMENT   AND GRANTING
                                              v.                                MOTION FOR   ATTORNEY FEES,
Northern District of California
  United States District Court




                                  10                                            COSTS, AND   SERVICE AWARDS
                                        LIBRE BY NEXUS, INC.,
                                  11                                            Re: Dkt. No. 152, 147
                                                   Defendant.
                                  12

                                  13

                                  14        On December 9, 2020, and February 3, 2021, this Court heard
                                  15   the motion for final approval of a class action settlement
                                  16   brought by Plaintiffs Juan Quintanilla Vasquez, Gabriela Perdomo
                                  17   Ortiz, Victor Hugo Catalan Molina, and Kevin Calderon
                                  18   (Plaintiffs).    The Court has reviewed (1) the motion and the
                                  19   supporting papers, including the operative Settlement Agreement
                                  20   and Release (Agreement or Settlement), Jason Rathod Decl., Ex. 1,
                                  21   Docket No. 143-1; (2) any objections filed with or presented to
                                  22   the Court; (3) Plaintiffs’ and Defendant Libre by Nexus, Inc.’s
                                  23   (LBN) (collectively, the Parties) responses to any objections;
                                  24   (4) counsel’s arguments; and (5) the parties’ filings after the
                                  25   December 9, 2020, hearing.     Based on this review and the findings
                                  26   below, the Court GRANTS the motion for final approval of the
                                  27   Settlement, as well as Plaintiffs’ motion for attorneys’ fees,
                                  28   costs, and service awards.
                                        Case 4:17-cv-00755-CW Document 184 Filed 02/08/21 Page 2 of 13




                                   1   FINDINGS

                                   2        1. Unless otherwise specified, defined terms in the

                                   3   Agreement have the same definition as used in this Final Approval

                                   4   Order and Judgment.

                                   5        2. This Court has jurisdiction over the subject matter of

                                   6   the Agreement with respect to and over all parties to the

                                   7   Agreement, including Plaintiffs and all Settlement Class Members.

                                   8        3. Venue is proper in this judicial district.

                                   9        4. The Court finds that the parties entered into the
Northern District of California
  United States District Court




                                  10   Settlement in good faith; that the Settlement is fair,

                                  11   reasonable, and adequate; and that the Settlement satisfies the

                                  12   standards and applicable requirements for final approval under

                                  13   Federal Rules of Civil Procedure 23(a) and 23(b)(3).

                                  14        5. The Parties adequately performed their obligations to

                                  15   date under the Agreement.

                                  16        6. Defendant LBN and the Settlement Administrator provided

                                  17   notice to the Settlement Class Members in compliance with the

                                  18   Agreement, Rule 23, the California and United States

                                  19   Constitutions, and other applicable law.       The notice: (a) fully

                                  20   and accurately informed Class Members about the lawsuit and

                                  21   Settlement; (b) provided sufficient information so that the

                                  22   Settlement Class Members were able to decide whether to accept

                                  23   the benefits offered, opt out and pursue their own remedies, or

                                  24   object to the Settlement; (c) provided procedures for Class

                                  25   Members to file written objections to the Settlement, appear at

                                  26   the final fairness hearing, and state objections to the

                                  27   Settlement; and (d) provided the time, date, and place of the

                                  28   final fairness hearing.    The Court has afforded a full
                                                                           2
                                        Case 4:17-cv-00755-CW Document 184 Filed 02/08/21 Page 3 of 13




                                   1   opportunity to all Settlement Class Members to be heard.

                                   2   Accordingly, the Court determines that all Settlement Class

                                   3   Members, except those who timely excluded themselves from the

                                   4   Settlement Class, are bound by this Final Approval Order and

                                   5   Judgment.

                                   6        7. Within ten (10) days after the filing of the Agreement in

                                   7   this Court, LBN served a notice of the proposed settlement upon

                                   8   the appropriate state official of each State in which a Class

                                   9   member resides and upon the Attorney General of the United
Northern District of California
  United States District Court




                                  10   States.   The Court finds that the notice provided by LBN

                                  11   satisfies the requirements of 28 U.S.C. § 1715(b) and that more

                                  12   than ninety (90) days have elapsed since LBN provided the

                                  13   required notice, as required by 28 U.S.C. § 1715(d).

                                  14        8. An award of $800,000 in attorneys’ fees and costs is fair

                                  15   and reasonable in light of the nature of this case, Class

                                  16   Counsel’s experience and efforts in prosecuting this Action, and

                                  17   the benefits obtained for the Class.       This amount represents

                                  18   twenty-five percent of the settlement fund and is in line with

                                  19   the twenty-five-percent benchmark that the Ninth Circuit deems to

                                  20   be presumptively reasonable.     When cross-checked against the

                                  21   lodestar, which is $1,838,964.81, the award represents a

                                  22   multiplier of .44, which further supports the Court’s finding

                                  23   that the award is fair and reasonable.

                                  24        9. An incentive award to Plaintiffs in the amount of $10,000

                                  25   for each named Plaintiff, for a total of $40,000, is fair and

                                  26   reasonable in light of the risks that Plaintiffs undertook

                                  27   (including financial, professional, and emotional) in commencing

                                  28   this Action as the Class Representatives; the time and effort
                                                                           3
                                        Case 4:17-cv-00755-CW Document 184 Filed 02/08/21 Page 4 of 13




                                   1   spent by Plaintiffs in litigating this Action as the Class

                                   2   Representatives; Plaintiffs’ full release and waiver of all known

                                   3   and unknown claims; and Plaintiffs’ public interest and service.

                                   4        IT IS HEREBY ORDERED THAT:

                                   5        1. Class Members.    For Settlement purposes only, the Court

                                   6   makes final its preliminary certification of the following

                                   7   Settlement Class:

                                   8              All current or former LBN “program
                                                  participants” and “sponsors” who paid, or
                                   9              caused to be paid on their behalf, a fee to
                                                  LBN. Excluded from the Class are: (a)
Northern District of California
  United States District Court




                                  10              individuals for whom LBN or any surety or
                                                  bond company has paid a treasury invoice or
                                  11              the bond or for whom a demand for payment
                                                  for breach of a bond has been made by the
                                  12              U.S. Government which remains outstanding or
                                                  open; (b) any judge or magistrate presiding
                                  13              over this action and members of their
                                                  families; (c) Defendant and its current or
                                  14              former employees; and (d) all persons who
                                                  properly execute and file a timely request
                                  15              for exclusion.
                                  16        The Class is also comprised of three Subclasses, defined as

                                  17   follows:

                                  18              Current Program Participant Subclass:
                                  19              All current LBN “program participants” and
                                                  “sponsors” who paid, or caused to be paid,
                                  20              or caused to be paid on their behalf, a fee
                                                  to LBN.
                                  21
                                                  Former and Current Program Participant
                                  22              Payments Subclass:
                                  23              All former LBN “program participants” who
                                                  paid, or caused to be paid on their behalf,
                                  24              a “Program Payment” to LBN and all current
                                  25              LBN “program participants” who, within six
                                                  months of the “Final Settlement Approval
                                  26              Date” have been issued a Form I-391.

                                  27

                                  28
                                                                           4
                                        Case 4:17-cv-00755-CW Document 184 Filed 02/08/21 Page 5 of 13



                                                 Sponsor Payments Subclass:
                                   1
                                                 All sponsors of members of the Former and
                                   2             Current Program Participants Payments
                                   3             Subclass who paid a fee to LBN, including
                                                 any initial payment or set up fee.
                                   4

                                   5        2. Binding Effect of Order.        This Order applies to all

                                   6   claims or causes of action settled under the Settlement

                                   7   Agreement, and binds all Class Members, including those who did

                                   8   not properly request exclusion under paragraph eight of the

                                   9   Preliminary Approval and Provisional Class Certification Order,
Northern District of California
  United States District Court




                                  10   Docket No. 144.   This Order does not bind persons who filed

                                  11   timely and valid requests for exclusion.       The persons who

                                  12   properly requested to be excluded from the Settlement are listed

                                  13   in Exhibit D to the Declaration of Jennifer Keough, Docket No.

                                  14   152-2.

                                  15        3. Objections Overruled.     The Court has considered and

                                  16   hereby overrules all objections brought to the Court’s attention,

                                  17   whether properly filed or not.

                                  18        The parties clarified and agreed during the December 9,

                                  19   2020, hearing, (1) that attorneys’ fees will not be paid before

                                  20   eligible Settlement Class Members receive their cash payment

                                  21   under the Settlement; (2) that the Settlement Class Members will

                                  22   not be releasing any personal injury claims; (3) that the release

                                  23   carves out claims brought by state attorneys general; and (4)

                                  24   that the release will not preclude state attorneys general from

                                  25   obtaining restitution or other relief on behalf of consumers.

                                  26   Accordingly, the objections of the attorneys general of New York,

                                  27   Virginia, and Massachusetts (attorneys general) with respect to

                                  28   these matters are overruled as moot.       See Reply Br. by the

                                                                           5
                                        Case 4:17-cv-00755-CW Document 184 Filed 02/08/21 Page 6 of 13




                                   1   Attorneys General at 3, Docket No. 155 (stating that the parties’

                                   2   clarifications “resolve” the objections of the attorneys general

                                   3   with respect to the aforementioned matters).

                                   4        The attorneys general object to the Settlement on the

                                   5   grounds that the monetary relief that eligible Settlement Class

                                   6   Members will receive is unjustifiably delayed and discounted, and

                                   7   that the terms describing the timing of LBN’s cash payments are

                                   8   not sufficiently clear.    The Court overrules this objection on

                                   9   the grounds that the parties have shown that the timing and
Northern District of California
  United States District Court




                                  10   amounts of the monetary relief at issue are appropriate in light

                                  11   of LBN’s strained financial situation, and that the Settlement is

                                  12   sufficiently definite as to the timing for when LBN must make and

                                  13   complete the cash payments required by the Settlement.            Moreover,

                                  14   Plaintiffs represent, and the Court finds, that the other relief

                                  15   that LBN is required to provide pursuant to the Settlement, which

                                  16   will not be delayed or reduced as a result of LBN’s financial

                                  17   situation, is the most significant and important aspect of the

                                  18   Settlement Class Members’ recovery under the Settlement, and that

                                  19   this weighs in favor of granting final approval of the

                                  20   Settlement.

                                  21        The attorneys general also object to the notice plan,

                                  22   arguing that, unless the Court requires the Settlement

                                  23   Administrator to send additional text messages or direct mailings

                                  24   to the Settlement Class Members, the notice plan does not satisfy

                                  25   the requirements of Rule 23 and due process.        The Court overrules

                                  26   this objection on the grounds that (1) the parties represent that

                                  27   the Settlement Class Members change residences frequently and

                                  28   that text messages are, therefore, the method of communication
                                                                           6
                                        Case 4:17-cv-00755-CW Document 184 Filed 02/08/21 Page 7 of 13




                                   1   most likely to be effective in reaching them; (2) the text

                                   2   messages that the Settlement Administrator has sent to date were

                                   3   sent to the most recent numbers that LBN has for Settlement Class

                                   4   Members; (3) the notice plan required forms of notice other than,

                                   5   and in addition to, text messages, including direct postcard

                                   6   notice to the Settlement Class Members who could not be

                                   7   reasonably reached by text message, published notice, mailed

                                   8   notice to the American Immigration Lawyers Association and

                                   9   National Immigration Project of the National Lawyers Guild, and
Northern District of California
  United States District Court




                                  10   publication of the notice on the Settlement Website; and (4)

                                  11   there is evidence that the notice plan was effective, as the

                                  12   settlement website had more than 6,000 visitors and the

                                  13   settlement phone number received more than 2,000 calls.           In light

                                  14   of the foregoing, the Court finds that the notice plan was the

                                  15   best practicable under the circumstances and that it satisfies

                                  16   the requirements of Rule 23 and due process.        See, e.g., Rosas v.

                                  17   Sarbanand Farms, LLC, No. C18-0112-JCC, 2019 WL 859225, at *2

                                  18   (W.D. Wash. Feb. 22, 2019) (approving plan to notify settlement

                                  19   class members “by text message” as the best practicable on the

                                  20   ground that “class members do not have permanent addresses in the

                                  21   U.S. and class counsel has 96 percent of their phone numbers”);

                                  22   Avendano v. Averus, Inc., No. 14-CV-01614-CMA-MJW, 2016 WL

                                  23   11692088, at *2 (D. Colo. Oct. 25, 2016) (“Given the undisputed

                                  24   transient nature of the class and Plaintiff’s assertion that text

                                  25   messaging is the most reliable form of communication, the Court

                                  26   finds that notification by text message is likely to be a viable

                                  27   and efficient means of notifying many prospective members of this

                                  28   collective action.”).
                                                                           7
                                        Case 4:17-cv-00755-CW Document 184 Filed 02/08/21 Page 8 of 13




                                   1        Objector Oscar Campos, who is represented by Kelly Salzmann

                                   2   of the Legal Aid Justice Center, objects to the Settlement,

                                   3   arguing that it is not clear as to whether Settlement Class

                                   4   Members will be able to assert an affirmative defense of fraud in

                                   5   the inducement or lack of contract formation to the extent that

                                   6   LBN or third parties attempt to collect on Settlement Class

                                   7   Members’ debts in the future.     The Court overrules this objection

                                   8   on the ground that the Settlement does not expressly waive any

                                   9   affirmative defense that any Settlement Class Member may raise in
Northern District of California
  United States District Court




                                  10   any future debt collection proceedings filed by LBN against any

                                  11   Settlement Class Member.

                                  12        4. No Admission.    Neither this Final Approval Order and

                                  13   Judgment nor the Agreement is an admission or concession by LBN

                                  14   of the validity of any claims or of any liability or wrongdoing

                                  15   or of any violation of law and not an admission by Plaintiffs

                                  16   that their claims lacked merit.

                                  17        5. Dismissal.    This Court hereby dismisses with prejudice

                                  18   this Action and all claims of Class Representatives and

                                  19   Settlement Class Members against LBN that have been, or could

                                  20   have been, alleged in the Action arising out of or relating in

                                  21   any way to any of the legal, factual, or other allegations made

                                  22   in the Action, or any legal theories that could have been raised

                                  23   based on the allegations of the Action.

                                  24        6. Release.   Plaintiffs and all Settlement Class Members who

                                  25   did not properly request exclusion are deemed to have released

                                  26   and discharged LBN from all claims arising out of or relating in

                                  27   any way to any of the legal, factual, or other allegations made

                                  28   in the Action, or any legal theories that could have been raised
                                                                           8
                                        Case 4:17-cv-00755-CW Document 184 Filed 02/08/21 Page 9 of 13




                                   1   based on the allegations of the Action, including without

                                   2   limitation allegations made in any version of the complaint filed

                                   3   in the Action and claims released under the Settlement Agreement,

                                   4   as described in the Agreement.

                                   5        7. By operation of this judgment, Plaintiffs, but not

                                   6   Settlement Class Members, also expressly waive any and all

                                   7   claims, rights, or benefits they may have under California Civil

                                   8   Code § 1542 and any similar federal or state law, right, rule, or

                                   9   legal principle that may apply.      California Civil Code § 1542
Northern District of California
  United States District Court




                                  10   provides as follows:

                                  11             A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                                                 THAT THE CREDITOR OR RELEASING PARTY DOES
                                  12             NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
                                                 FAVOR AT THE TIME OF EXECUTING THE RELEASE
                                  13             AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
                                                 MATERIALLY AFFECTED HIS OR HER SETTLEMENT
                                  14             WITH THE DEBTOR OR RELEASED PARTY.
                                  15
                                            8. LBN releases, waives, and forever discharges Plaintiffs
                                  16
                                       and each Member of the Payments Subclasses (“Plaintiff
                                  17
                                       Releasees”) who has fully paid his or her obligations to LBN and
                                  18
                                       who has not opted out of the Settlement Class from any and all
                                  19
                                       claims it has or may have against the Plaintiff Releasees with
                                  20
                                       respect to any claim for existing Program Payments or fees.
                                  21
                                            9. Injunction Against Asserting Released Claims.         Class
                                  22
                                       Representatives and the Settlement Class Members, and LBN, having
                                  23
                                       released all claims as described above, are permanently enjoined
                                  24
                                       from commencing or prosecuting any of those claims against the
                                  25
                                       released parties as described above, provided, however, that this
                                  26
                                       injunction shall not apply to individual claims of Settlement
                                  27
                                       Class Members who properly excluded themselves from the
                                  28
                                                                           9
                                        Case 4:17-cv-00755-CW Document 184 Filed 02/08/21 Page 10 of 13




                                   1   Settlement Class, who are listed in Exhibit D to the Declaration

                                   2   of Jennifer Keough, Docket No. 152-2.       This injunction is

                                   3   necessary to protect and effectuate the Settlement, this Final

                                   4   Approval Order and Judgment, and the Court’s flexibility and

                                   5   authority to effectuate this settlement and to enter judgment

                                   6   when appropriate, and is ordered in aid of the Court’s

                                   7   jurisdiction and to protect its judgments pursuant to 28 U.S.C.

                                   8   § 1651(a).

                                   9        10. Class Relief.     The Settlement Amount will be used to
Northern District of California
  United States District Court




                                  10   provide benefits to or on behalf of the Settlement Class as set

                                  11   forth in the Agreement.     Payments shall be made according to the

                                  12   schedule set forth in the Agreement.

                                  13                a. Cash relief.   The Settlement Administrator shall

                                  14   issue a payment to each Former and Current Program Participant

                                  15   Payments Subclass Member and Sponsor Payments Subclass Member in

                                  16   accordance with the Agreement.      If there is an amount remaining

                                  17   following the initial distribution such that each recipient would

                                  18   receive at least $5 in a secondary distribution, then there shall

                                  19   be a secondary distribution, as stated in the Agreement.           If any

                                  20   funds remain after this second distribution, or if there is an

                                  21   amount less than $5 per recipient following the initial

                                  22   distribution, those funds shall be paid to the Cy Pres Recipients

                                  23   in accordance with the Agreement.

                                  24                b. Debt relief.   The remainder of the Settlement

                                  25   Amount, after payment of the cash relief referenced above, Notice

                                  26   and other Administrative Costs, any Incentive Award as set forth

                                  27   herein, and any Fee and Expense Award as set forth herein, will

                                  28   consist of credits to be made to the accounts of current program
                                                                           10
                                        Case 4:17-cv-00755-CW Document 184 Filed 02/08/21 Page 11 of 13




                                   1   participants for past due program fees due and owing as of the

                                   2   date the Plaintiffs filed their motion for Preliminary Approval,

                                   3   as set forth in the Agreement.

                                   4              c. Additional monetary relief.       As set forth in the

                                   5   Agreement, members of the Current Program Participant Subclass

                                   6   will benefit from several financial changes to their contracts

                                   7   with LBN and LBN’s business practices.       First, Program

                                   8   Participants who make three (3) consecutive monthly payments on

                                   9   time and in full will have their monthly recurring fee reduced by
Northern District of California
  United States District Court




                                  10   ten percent (10%) [the Consecutive Payment Discount].          Program

                                  11   Participants who make an additional three (3) consecutive monthly

                                  12   payments on time and in full (for a total of 6 consecutive on

                                  13   time and in full payments) will have their monthly recurring fee

                                  14   reduced by a further ten percent (10%) from the original fee

                                  15   amount set for each program participant [the Second Consecutive

                                  16   Payment Discount] for a total of a twenty percent (20%) discount

                                  17   from their original recurring fee.       Second, Program Participants

                                  18   who pay more than $420 per month in monthly recurring program

                                  19   fees, and pay on time and in full by the first of the month,

                                  20   shall have their payment that month reduced to $415.          Third, LBN

                                  21   will impose a total payment cap for Program Payments, excluding

                                  22   the initial payment and set up fees made by the program

                                  23   participants or their sponsors, to an amount not to exceed the

                                  24   face amount of the bond.     Fourth, LBN will stop all monthly

                                  25   payments upon termination of immigration proceedings.          Fifth, LBN

                                  26   will provide fee waivers of at least $150,000 per year to Program

                                  27   Participants.

                                  28              d. Other business practice changes.       LBN will also
                                                                           11
                                        Case 4:17-cv-00755-CW Document 184 Filed 02/08/21 Page 12 of 13




                                   1   provide programmatic and other non-monetary benefits to

                                   2   Settlement Class Members through other business practice changes

                                   3   set forth in the Agreement, which include but are not limited to:

                                   4   (1) translating written and verbal contracts and posting them

                                   5   online; (2) providing clear and concise contract terms; (3) using

                                   6   best efforts to ensure meaningful program participant and sponsor

                                   7   review of contracts prior to signing; (4) not making any

                                   8   immigration-related threats; (5) modifying language on criminal

                                   9   prosecution; (5) representing that LBN has no present intent to
Northern District of California
  United States District Court




                                  10   collect certain debt from program participants or their sponsors;

                                  11   (6) removing GPS monitors in a timely manner for pregnancy or

                                  12   medical necessity, or upon termination of immigration

                                  13   proceedings; (7) not requiring leg-affixed GPS monitors for new

                                  14   program participants with bonds of less than $7,500 (impacting

                                  15   approximately 19% of program participants); (8) transitioning to

                                  16   technologically upgraded ankle monitors that are less intrusive

                                  17   and do not require program participants to stay in place to

                                  18   charge the monitors, by December 31, 2020, at the latest; and (9)

                                  19   using commercially reasonable efforts to transition away from use

                                  20   of ankle monitors altogether and to instead use wrist bracelet

                                  21   monitors or other similarly less intrusive monitors, such as

                                  22   cellular telephones or periodic check-ins, by December 31, 2021,

                                  23   at the latest.   Further details as to these business practices

                                  24   and any exceptions are set forth in the Settlement Agreement.

                                  25        11. Attorneys’ Fees and Costs.       Class Counsel is awarded

                                  26   $800,000 total in attorneys’ fees and costs to be paid from the

                                  27   Settlement Amount, but not the Cash Settlement Fund, in

                                  28   accordance with the terms set forth in the Settlement Agreement
                                                                           12
                                        Case 4:17-cv-00755-CW Document 184 Filed 02/08/21 Page 13 of 13




                                   1   and pursuant to the parties’ representations during the hearing

                                   2   on December 9, 2020.

                                   3        12. Incentive Award.     Plaintiffs are each awarded $10,000 as

                                   4   a service award to be paid from the Settlement Amount, but not

                                   5   the Cash Settlement Fund, in accordance with the terms set forth

                                   6   in the Agreement.

                                   7        13. Settlement Administrator Costs.        The Court approves the

                                   8   payment to the Settlement Administrator of a total amount not to

                                   9   exceed $80,000, to be paid from the Settlement Amount, but not
  United States District Court
Northern District of California




                                  10   the Cash Settlement Fund.

                                  11        14. Judgment.     The Court finds that there is no reason for

                                  12   delay and directs the Clerk to enter judgment in accordance with

                                  13   the terms of this Order.

                                  14        15. Court’s Jurisdiction.      Without affecting the finality of

                                  15   this Final Approval Order and Judgment, pursuant to the Parties’

                                  16   request, the Court retains jurisdiction over this Action and the

                                  17   Parties pursuant to the terms of the Agreement.

                                  18        16. Status Report.     Within thirty days of the date when cash

                                  19   payments to Authorized Claimants are completed, or December 31,

                                  20   2023, whichever comes first, Class Counsel shall file a status

                                  21   report to the Court specifying the total amount paid to

                                  22   Authorized Claimants and the total amount of uncashed checks that

                                  23   will be paid to the approved Cy Pres Recipients.

                                  24        IT IS SO ORDERED.

                                  25   Dated: February 8, 2021
                                                                                CLAUDIA WILKEN
                                  26                                            United States District Judge
                                  27

                                  28
                                                                           13
